Order in so far as it denies defendants’ motion to dismiss the first cause of action in the complaint, which action is one for damages for the malicious recording of invalid deeds to property in which these plaintiffs had an interest and for the malicious filing and prosecution of claims to an award in condemnation proceedings by these defendants through three dummy corporations, affirmed, with ten dollars costs and disbursements. Defendants may answer within ten days from the entry of the order herein. No opinion. Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ., concur.